Citation Nr: 1016731	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-29 784	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a December 
18, 2007 Board of Veterans' Appeals decision that, in part, 
determined that new and material evidence to reopen a claim 
for service connection for posttraumatic stress disorder had 
not been received.


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The moving party (in this case, the Veteran) had active 
service from August 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of a July 2009 statement, 
received in August 2009, alleging clear and unmistakable 
error (CUE) in a Board decision issued on December 18, 2007.

The issue of entitlement to service connection for somatoform 
pain disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a December 18, 2007 decision, the Board determined 
that new and material evidence to reopen a claim for service 
connection for posttraumatic stress disorder had not been 
received.  

2.  The December 18, 2007 decision by the Board was based on 
the application of the pertinent statutory and regulatory 
provisions extant at the time to the correct facts as they 
were known at the time.


CONCLUSION OF LAW

There is no clear and unmistakable error in the December 18, 
2007 Board decision that, in part, determined that new and 
material evidence to reopen a claim for service connection 
for posttraumatic stress disorder had not been received.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 (2009).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to refiling.  See 38 C.F.R. § 20.1404(b) (2009); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2009).  See also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).  

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2009).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2009).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  The 
error must be undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  See 
Russell, 3 Vet. App. at 313.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(b) and (c) (2009).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2007).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  If a psychosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).   Service connection may be also 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, the Veteran, through his attorney, has alleged 
several errors in the December 2007 Board decision.  The 
attorney has asserted that the Board failed to recognize that 
the Veteran had filed a new claim, not just a claim to 
reopen, and then failed to apply the presumption of soundness 
(38 C.F.R. § 3.304) and the provisions of 38 C.F.R. § 3.303 
to grant service connection for the new condition.  The 
attorney stated that the evidence of record reflected a new 
diagnosis, that of somatoform pain disorder.  The attorney 
then stated that the Veteran had been diagnosed with 
psychogenic musculoskeletal reaction in service, that this is 
the same condition as somatoform pain disorder, and that Dr. 
O.'s nexus opinion links the two conditions.  The attorney 
also stated that a psychiatric condition was not noted upon 
entry into service and there was no reasonable dispute that 
any pre-existing symptoms increased during service to the 
point the military discharged the Veteran on this basis.  The 
attorney concluded that, but for the Board's errors, the 
Board would have granted service connection for somatoform 
pain disorder.

The Veteran filed a claim for service connection for neurosis 
in March 1991.  In an April 1991 letter, the RO asked him to 
submit information and evidence in support of his claim.  He 
did not respond.  In August 1991, the RO informed him that 
his claim was disallowed because he failed to respond to the 
April 1991 request.  He did not initiate an appeal of this 
decision, and thus the decision became final.  

In January 1992, the Veteran filed a claim for service 
connection for posttraumatic stress disorder (PTSD).  The RO 
denied the claim in a May 1992 rating decision, noting that 
the evidence failed to show that he suffered from PTSD.  He 
did not initiate an appeal of this decision, and thus the 
decision became final.  

In December 1993, the Veteran requested that his claim for 
service connection for stress be reopened.  In a July 1994 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  The Veteran appealed this 
decision to the Board and, in a September 1997 decision, the 
Board determined that new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder, including PTSD, had not been received. 

In April 2006 correspondence, the Veteran stated that he had 
been seen in service for back and neck injuries and for PTSD 
symptoms which relate to his military training and 
experience.  He added that he had been seen in service for 
chronic spinal pain and psychological dysfunction prior to 
discharge.  In a June 2006 rating decision, the RO determined 
that new and material evidence to reopen the claims for 
service connection for a back disability, neck disability, 
and PTSD had not been submitted.  The Veteran appealed this 
decision to the Board and, in a December 2007 decision, the 
Board determined that new and material evidence to reopen the 
claims for service connection for a neck disability and PTSD 
had not been received, and reopened and remanded the claim 
for service connection for a back disability.

Initially, the Board observes that the Veteran does not 
assert that there is CUE in the Board's determination that 
new and material evidence to reopen the claim for service 
connection for PTSD had not been received.  Rather, the 
Veteran asserts that the Board failed to consider a raised 
claim for service connection for another psychiatric 
disability, and grant service connection for that disability.

After review, other than for back and neck injuries and PTSD, 
the Veteran's April 2006 claim did not specify any other 
benefit being sought.  It is arguable that the Veteran 
intended to file a claim for psychological dysfunction due to 
chronic spinal pain; however, the only psychiatric disability 
for which he clearly filed a claim was PTSD.  Thus, based on 
the claim at the time of the December 2007 Board decision, it 
is debatable whether the Veteran intended to file a claim for 
service connection for a psychiatric disability other than 
PTSD.  Moreover, service connection for neck and back 
disabilities had not been established at that time, and 
remain unestablished to date, thus the adjudication of a 
secondary service connection claim based on nonservice-
connected disabilities would not have resulted in a grant of 
service connection at the time of the December 2007 Board 
decision.  

In addition, the April 2006 VCAA letter only referenced 
claims for back/spinal pain, neck injury, and PTSD and the 
Veteran did not indicate that he had filed a claim for 
another psychiatric disorder.  Further, the June 2006 rating 
decision and October 2006 statement of the case only 
addressed the request to reopen the claim for service 
connection for PTSD and the Veteran did not indicate that a 
claim for another psychiatric disorder remained 
unadjudicated.  Thus, based on the Veteran's actions during 
the appeal, the record does not reflect that he had intended 
to file a claim for service connection for somatoform pain 
disorder in addition to reopen his claim for service 
connection for PTSD.  

The Board notes that the record at the time of the December 
18, 2007 Board decision reflects a diagnosis of somatoform 
pain disorder.  As discussed above, however, there was no 
indication by the Veteran that he intended to file a claim 
for the disorder.  Further, as a claim for service connection 
for somatoform pain disorder had not been denied previously, 
the report of examination showing the diagnosis of somatoform 
pain disorder cannot be construed as a claim to reopen.  

However, even if a claim for service connection for 
somatoform pain disorder had been raised by the record, the 
Board finds that there is no CUE in the Board's failure to 
adjudicate the claim in the December 2007 decision.  

The service treatment records reflect that the Veteran 
complained of persistent low back pain and presented with 
marked scoliosis to the right but that there was no objective 
evidence of disability.  In this regard, x-rays of the lumbar 
spine were normal and examiners observed that the Veteran had 
the appearance of hysterical posturing and had findings 
indicative of psychogenic origin.  Of note, a February 1967 
psychiatric consult note reflects that no psychiatric 
diagnosis was established; and a March 1967 report of 
psychiatric evaluation reflects no evidence of psychosis and 
a diagnosis of psychogenic musculoskeletal reaction with a 
notation that much of the Veteran's symptomatology is related 
to emotional factors and there was insufficient physical or 
mental impairment to warrant separation.  

Post-service medical records reflect that the Veteran 
suffered a work-related neck and back injury in November 
1985.  A February 1987 private treatment note reflects a 
history of the work-related injury, complaints of chronic 
pain in the neck and low back, and a diagnosis of cervical 
and lumbar strain.  A November 1987 private treatment note 
reflects a diagnosis of somatoform pain disorder.  In a March 
1994 letter, Dr. O. stated that the Veteran has been followed 
on a regular basis for problems associated with chronic pain 
and resulting depression and phobic activity.  Dr. O. then 
stated that it appears that the Veteran's problems are 
chronic given the interrelatedness of his spinal pain and 
psychological dysfunction.

Initially, the Board observes that the diagnosis of 
psychogenic musculoskeletal reaction in service was made in 
relation to a back disorder, for which the Veteran had 
perfected an appeal.  The evidence of record at the time of 
the December 2007 Board decision indicated that the 
psychogenic musculoskeletal reaction was related to a back 
disability and, as noted above, the Board reopened and 
remanded the claim for service connection for a back 
disability in the December 2007 decision.  Thus, this 
provides further support for the finding that a new claim for 
service connection for somatoform pain disorder, apart from 
the claim for service connection for the back disability 
already on appeal, had not been raised.

As to the merits of the claim, contrary to the Veteran's 
assertions, there was no competent medical evidence that the 
psychogenic musculoskeletal reaction that was diagnosed in 
service was the same as the somatoform pain disorder 
diagnosed after service.  There was also no competent medical 
evidence of a link between the two disorders.  Although the 
Veteran may assert that the Board should have requested a VA 
medical examination and opinion, the Board notes that a 
failure to fulfill the duty to assist the Veteran with the 
development of facts relevant to his claim does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d).

Although the Veteran points to Dr. O.'s opinion as providing 
the nexus opinion that would have resulted in a grant of 
service connection for somatoform pain disorder, Dr. O. 
merely indicated that the Veteran had depression due to 
chronic back pain.  Dr. O. did not provide an opinion 
specific to psychogenic musculoskeletal reaction or 
somatoform pain disorder, or a relationship between the two.  
Dr. O. also did not indicate that the depression or phobic 
activity had its onset in service.  Further, as service 
connection was not in effect for a back disability, Dr. O.'s 
opinion did not provide a basis for secondary service 
connection.  

Thus, the evidence of record at the time of the December 2007 
Board decision did not warrant a grant of service connection 
for somatoform pain disorder.  See 38 C.F.R. §§ 3.303, 3.304.  
Accordingly, the Board's failure to consider the raised claim 
for service connection for somatoform pain disorder would not 
have manifestly changed the outcome of the adjudication of 
the appeal.

The Board also observes that it did not raise the claims of 
entitlement to service connection for depression or phobic 
activity, or develop either claim by requesting a VA 
examination to obtain a medical opinion on whether either 
disability had been incurred in or aggravated by service.  
However, as indicated above, the record at the time of the 
December 2007 Board decision did not warrant a grant of 
service connection for either disability.  Further, the Board 
reiterates that a failure to fulfill the duty to assist the 
Veteran with the development of facts relevant to either 
claim does not constitute CUE.  See 38 C.F.R. § 20.1403(d).

Parenthetically, although outside the scope of this analysis, 
the Board points out that it remanded the issue of service 
connection for a back disability in January 2010 for a VA 
examination to consider the evidence regarding treatment for 
a psychogenic musculoskeletal reaction and possible 
somatoform pain disorder before, during, and after service 
and determine whether somatoform pain disorder is related to 
or was aggravated by service.  Thus, the subsequent record 
continues to suggest that the psychogenic musculoskeletal 
reaction may be part and parcel of the back disability.

In summary, the December 17, 2007 Board decision was based on 
the application of the pertinent statutory and regulatory 
provisions extant at the time to the correct facts as they 
were known at the time.  As such, the Board finds there is no 
CUE in the December 17, 2007 Board decision determining that 
new and material evidence to reopen a claim for service 
connection for PTSD had not been received, or in not 
considering a raised claim of entitlement to service 
connection for somatoform pain disorder, or any other 
psychiatric disability.  


ORDER

The motion to revise or reverse the December 18, 2007 Board 
decision on the basis of clear and unmistakable error is 
denied.



                       
____________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



